PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/594,039
Filing Date: 12 May 2017
Appellant(s): Harlev et al.



__________________
Daniel K. Jackstadt, Reg. No. 74,963
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 16, 2021, appealing from the Non-Final Rejection dated 05/21/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 21, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The Prior Art teaches, and would have rendered obvious, the following claim feature, recited in independent claim 1 and similarly in independent claim 20:  

“receiving…a rewind command; and 
based on the rewind command - accessing one or more entries in the 3D data structure… 
wherein the accessing…includes removing one or more visited locations corresponding to the one or more entries and/or removing one or more indications of chronological order corresponding to the one or more entries” 

	Applicant’s claims are generally directed to methods for receiving medical (cardiac) imaging/location signals, and using those signals to modify and form portions 
Accordingly, the above-referenced claim language refers to a claimed ability to: (1) receive a rewind command, (2) based on the rewind command, access entries including those corresponding to a most recently visited location of a catheter (i.e. access a previously visited location of a catheter), and (3) based on this accessing, remove one or more of those most recently/previously visited locations, or remove indications of chronological order corresponding to those accessed entries.  Simply put, after a rewind command is received, the user can then remove (i.e. destructively edit, or edit over) previous data entries (i.e. in this medical claim context, a most recently visited catheter location).  The prior art teaches this, and renders Appellant’s claims obvious.  
The examiner stands by her 05/21/2020 Non-Final Rejection, in that the combination of Scharf and Helm; or Scharf and Markowitz, teach the all of the features of Applicant’s independent claims including rewinding, except for this removal/destructive editing concept, corresponding to item (3) as referenced above.  
More specifically, Scharf and Helm both teach dynamic updating of display features, including providing controls such as a rewind command (Scharf, paras. 228-235; Helm, paras. 47-49).  Here are some of the relevant sections of Scharf and Helm, reproduced below for convenience: 

	Scharf, paragraph 228 (in part, emphasis added):

[0228] The dynamically displayed information (e.g. area 1010, area 1014 and/or other dynamically displayed information displayed on display 1000) can preferably be played, paused, stopped, rewound, fast forwarded and/or otherwise controlled, using controls 1030. The dipole (or surface charge) density area 1010, dipole density time-plot area 1014 and/or other information of displayed on display 1000 can be independently controlled (e.g. via controls 1030) and/or temporally linked (e.g. temporally linked in static or dynamic views), in some embodiments….


	Helm, paragraphs 47-48 (in part, emphasis added): 
 
[0047] In generating the 3D volumetric reconstruction to form the model, as discussed above, the model may be multi-phase to illustrate a selected portion of the patient to illustrate a first phase of physiological action and anatomical location and a second phase of physiological action and anatomical location. Thus, the model, or more than one model, can be used to illustrate a first phase (e.g. an arterial phase) and a second phase (e.g. venous phase) of the patient 14. Also, due to gating and movement of the detector 38 a first position of the detector 38 during image data acquisition and a second position of the detector 38 during image data acquisition can be used in the generating the first model and generating the second model to illustrate more than one phase of a physiological action of the patient 14. …
[0048] Also, the controller 32 of the imaging system 16 can be used to "rewind" or move the detector 38 back over the same path just traversed by the detector 38. Even while moving in a selected single path or direction, the detector 38 can be stopped and started, for example for gating or acquiring additional image data (e.g. x-ray projections) at a selected location. Accordingly, the controller 32 can control the imaging system 16 to achieve a selected separation of images relative to the patient 14 for reconstruction of an appropriate or selected model of the patient 14 based upon the required image data. 


	As shown above, both Scharf and Helm teach the concept of rewinding, and accessing previous entries.  However, neither reference specifies that the accessing of removing one or more visited locations…and/or removing one or more indications of chronological order (i.e. destructive editing).  Accordingly, the examiner stands by her rationale of either Official Notice, for the concept of destructive editing, OR (in the alternative), see the Oliver reference. 
	Oliver teaches that the concept of destructive editing is known (see Oliver, Background and Related Art, which teaches that for editing purposes, it might be desirable to rewind and record over some portion).  Relevant portions of Oliver, Background, C1, L18-25, are reproduced below for convenience. 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Appellant’s claims, to have combined and modified the applied references, in view of Official Notice or Oliver, to have included the destructive editing with the rewind function, as taught by Scharf and/or Helm, and the results of the combination would have been obvious and predictable to one of ordinary skill in the art. See MPEP 2143(A).     

	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  
*   *   *   *   *
	Regarding Appellant’s arguments, the examiner generally agrees that Scharf and Helm do not teach destructive editing as a result of rewinding.  However, Appellant’s arguments against the application of Official Notice and Oliver (see Brief, pages 25-26), are piecemeal analysis of references, fails to address the combination of the references, and argues for features that the applied reference was not applied to teach (therefore, these types of arguments are moot).  That is, Appellant argues that Oliver does not teach “what information is recorded over or replaced” (see Brief, page 26, first partial paragraph).  In part, this is true – Oliver does not specify a specific information that is recorded over, and therefore its teachings are not limited and could apply to the information of Scharf or Helm.  In addition, Oliver was not applied for a specific information or claimed information. This is what Scharf and/or Helm was applied for, so arguments that Oliver does not teach what it was not applied to teach are moot. 

*   *   *   *   *
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Sarah Lhymn/Primary Examiner, Art Unit 2613                                                                                                                                                                                                        
Conferees:
/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        
/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),